Citation Nr: 1511006	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for an upper back/neck disability (neck disability), to include as secondary to service-connected degenerative joint disease (DJD) of the left knee.

2. Entitlement to service connection for a low back disability, to include as secondary to service-connected DJD of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Witness (K.M.)


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1960 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  See also March 2010 and September 2010 Rating Decisions.

In June 2012, the Veteran testified before the undersigned at a Travel Board hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  The undersigned kept the record open for 30 days after the hearing to allow the Veteran to submit additional evidence.  A transcript of the hearing is included in the electronic case file.

In September 2012, the Board reopened the claims of entitlement to service connection for a neck disability and for a back disability and then remanded the claims to obtain any missing service treatment records (STRs), VA medical records (VAMRs), and a VA examination with an opinion.  In April 2013, the Board remanded the Veteran's service-connection claims for a supplemental medical opinion.

Pursuant to the Board's remand directives, see September 2012 and April 2013 Board Decisions, the RO/AMC obtained the Veteran's private treatment records, requested addition STRs, provided a VA examination with an opinion, and provided the Veteran with the opportunity to supply any addition information-to include STRs and private medical records (PMRs)-that are pertinent to his appeal.  See September 2012 Facsimile Transmittal; September 2012 and October 2012 Correspondence; March 2013 and July VA Examination Reports; March 2013 and September 2013 Supplement Statements of the Case.  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In November 2013, the Board denied the Veteran's claims of entitlement to service connection for a neck and low back disability.  In July 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the November 2013 decision and remanded the claims for further development.  38 U.S.C. 7104(d)(1) (2014); see also July 2014 Joint Motion for Vacatur and Remand.  In September 2014, the Board remanded the Veteran's service-connection claims to obtain any outstanding VA medical records, to include the May 2013 VA medical record referred to in the July 2013 VA Examination Report.

Pursuant to the Board's remand directives, see September 2014 Board Decision, the RO/AMC obtained VA medical records from July 2004 through December 2013, to include VAMRs from May 2013.  There was substantial compliance with the Board's September 2014 remand directives.  Stegall, 11 Vet. App. at 268; see also Dyment, 13 Vet. App. at 147.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issue of an increased disability rating for a service-connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2014 Statement.  The Board does not have jurisdiction over this issue and refers it to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran's current neck disability does not relate to an in-service injury, did not manifest in or within a year of service, and was not caused or aggravated by a service-connected left knee disability.

2. The Veteran's current low back disability does not relate to an in-service injury, did not manifest in or within a year of service, and was not caused or aggravated by a service-connected left knee disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a neck disability, to include as secondary to a service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2. The criteria for entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated December 2009 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims of entitlement to service connection.  The December 2009 letter did not notify the Veteran of the elements of secondary service connection; however, the Veteran, through his representative, has demonstrated a full understanding of the requirements for establishing service connection on a secondary basis.  See August 2012 Informal Hearing Presentation. Thus, the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication has not been affected and any notice error was harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (holding that prejudicial harm with regard to VCAA notice errors does not arise when a reasonable person would have known what was required to substantiate the claim based on the information provided), rev'd on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Thus, the Veteran was not prejudiced by the lack of notice regarding secondary service connection.

In addition, the Veteran has not alleged, and the Board does not find, any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including PMRs.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs), including a 1973, post-service examination of the left knee -  which noted that the Veteran was working in the construction industry and as a truck driver.  

The Veteran alleges that his STRs are incomplete.  February 2012, April 2013, and August 2013 Statements.  However, the record appears to be complete: it includes the Veteran's pre-induction examination (January 1960), his entrance examination (September 1960), and his separation examination (June 1962) as well as his Report of Medical History (June 1962).  In addition, VA has attempted to retrieve any outstanding STRs.  See September 2012 Facsimile.  Moreover, the Veteran's service medical records were received by VA in April 1968, well before a noted 1973 fire at the National Personnel Records Center and there is no evidence of any other incident that would substantiate the Veteran's allegation of missing service medical records. The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

Moreover, the Veteran's service connection claim would not benefit from further attempts to locate any outstanding STRs.  As to his upper back and neck service connection claim, the Veteran alleges that while he was driving an armored personnel carrier with his head outside of the driver's hatch, his head struck a tree limb with such force that the bolts of his driver's seat snapped off and he fell to the deck of the vehicle and he was "knocked out." Notwithstanding that he thereafter was relieved or declined to drive an armored personnel carrier due to continued neck symptoms, back pains or dizziness, the Veteran reports that all he received in medical treatment were commercially available anti-inflammatory medications. 

The Board  presently accords the benefit of the doubt to the Veteran in finding credible of his account of the occurrence of the in-service incident, although certainly not of its severity. Stated plainly, the Veteran is clearly exaggerating the force by which he was struck. While the Board assumes that the Veteran was struck on the head in some manner, it is patently incredible that the seat of this combat vehicle in a training environment was of such structural infirmity; or that if the Veteran would have been struck in such a manner that he lost consciousness, he  would not have been immediately taken (again, in this training environment) to a servicing medical facility.  38 U.S.C.A. § 1154(a) (In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).

All of the preceding thus bares on the essential question of the Veteran's allegation of "missing" service treatment records. The Veteran has asserted that he did not seek medical treatment for the injury that resulted from the accident.  See June 2012 Hearing Transcript.  Moreover, while in his service medical pre-discharge examination questionnaire, the Veteran responded "YES" to the inquiry "[h]ave you ever had any illness or injury other than those already noted," the Veteran related left knee swelling - for which service connection is in effect. 

Consequently, additional STRs would not further substantiate his service-connection claims.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to legal requirements does not require an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily burdening VA with no benefit flowing to the claimant).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The July 2013 VA examiner reviewed the claims file, performed a physical examination, and described the etiologies of the Veteran's neck and low back disabilities in sufficient detail to enable the Board to make a fully informed decision.  The examiner "fully acknowledg[ed]" the Veteran's lay assertions that he sustained a neck/back injury during service and opined that the lay and medical evidence suggests that the Veteran's current neck/back problems result from aging rather than service.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Thus, despite the Veteran's claims to the contrary, see October 2013 Post-Remand Brief, the July 2013 VA examination report in combination with the September 2013 addendum opinion, is adequate to decide the Veteran's claims.  See infra p. 17.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

The Veteran contends that his neck and low back disabilities relate to service.  He was injured in service and has been diagnosed as having DJD of the neck and low back.  However, the probative evidence does not show a continuity of symptomatology or establish a nexus to link the Veteran's current neck and low back disabilities to his in-service injury.  The claims of entitlement to service connection for a neck and low back disability are denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having DJD of the spine, see July 2013 VA Examination Report, and arthritis is defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for spinal arthritis may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Further, entitlement to service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

As noted, the Board has extended the benefit of the doubt to the Veteran in finding him credible as to the occurrence of the in-service incident. That is, he was struck on the head in some manner. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that a veteran is competent to report what he/she can observe and feel through the senses). 

The medical evidence establishes that the Veteran has DJD of the cervical, thoracic, and lumbar spine.  The July 2013 VA examiner diagnosed the Veteran as having multilevel DJD of the cervical spine and of the thoracic and lumbar spine and sacroiliac joints.  X-rays taken at the time of the examination revealed DDD at all levels of the cervical spine except for C1-C2 and C2-C3 and large degenerative marginal spurs at multiple levels of the lower thoracic spine with preserved disc space heights and degenerative changes of the sacroiliac joints).

Because the evidence establishes a current disability and an in-service injury, the Veteran's claims of entitlement to service connection hinge on whether his current neck disability and/or low back disability relate to service.  See April 2013 Post-Remand Brief.  Specifically, the claims hinge on whether the evidence establishes a continuity of symptomatology between the Veteran's current spinal arthritis and service or a nexus-a link-between his current spinal arthritis and service.

The Veteran's pre-induction examination (January 1960) identified no physical abnormalities of the neck or spine.  See also September 1960 Reports of Medical Examination and History.  On separation, the Veteran denied having had any neck or low back problems in service and the examining medical officer found no physical abnormalities of the neck or low back.  See June 1962 Reports of Medical Examination and History.

In 1985, the Veteran's chiropractor, Dr. Donohue, noted that the Veteran had difficulty lifting his left arm and that his low back was sore.  Two years later (June 1989), the Veteran twisted his back at work.  He was diagnosed as having acute lumbosacral subluxation with associated vertebral subluxations complicated by edema, myalgia, and paraspinal muscle hypertonicity.  The Veteran denied having had a prior back condition.  See June 1989 Private Medical Records (PMRs).  Between June 1989 and August 1989, the Veteran received conservative (chiropractic) treatment for hypertonic lumbosacral muscles with focal tenderness of the lumbosacral muscles.

In December 1991, the Veteran reported back and neck pain on the right side with occasional flare ups.  He was diagnosed as having acute lumbalgia, acute thoracic spine pain, acute cervicalgia, and spinal degeneration.  He was also diagnosed as having significant cervical spine DJD.  The following month (January 1992), the Veteran reported experiencing sharp back pain immediately after completing some physical work and subsequent soreness.  In May 1992, he reported having a stiff neck to the extent that he had difficulty rotating his head.  However, an April 1994 physical examination revealed that the Veteran's neck was supple with no atenopathy or other disorders.  April 1994 VAMRs.

In May 2003, the Veteran presented with low back pain radiating down the legs into his feet.  He stated that he has had intermittent back pain for the last several months, which had become progressively worse.  He was diagnosed as having lumbar subluxation, sacroiliac subluxation, spinal stenosis lumbar region, and weakness of the right extensor hallucis longus.  See also June and July PMRs (diagnosing a root disorder, sacroiliac subluxation, spinal stenosis in the lumbar region, and lumbar subluxation).

The Veteran continued to report back pain through September 2003, especially after physical exertion.  See June 2003 PMRs (reporting soreness in the low back after running his tractor); September 2003 PMRs (reporting low back pain after sitting in a small fishing boat for two days).  He was diagnosed as having sacroiliac subluxation, sprain/strain of the sacroiliac region, pain and sacroiliac joint with muscle spasm.  In December 2003, the Veteran suggested that his ongoing right-sided low back pain may be due to gallstones; the practitioner denied any connection between the Veteran's low back pain and his gallstone.

The Veteran continued to report back problems-low back pain and muscle spasms-after physical exertion through 2005.  See January 2004 PMRs.  In August 2004, he reported that his back was doing "much better."  However, toward the end of the month (August 24, 2004) he reported increased low back pain after he used a chain saw to cut wood.  The following month (September 2004), a physical examination revealed that the Veteran experienced intermittent and localized back pain but made no note of neck pain or any cervical spine problems.  See also December 2004 PMRs (not indicating any low back or neck problems).  In May 2005, the Veteran reported that his back pain had returned after he twisted his back about a week and a half prior while, again, using a chain saw to cut wood.  He was diagnosed as having mechanical low back pain and acute low back strain and prescribed conservative treatment.  An MRI of the lumbar spine showed spondylolisthesis at L4-S1 with spinal stenosis.  See also June 2005 MRI (showing spondylolisthesis with some spinal stenosis at L4-5).

The Veteran's low back pain showed some improvement with physical therapy.  See June and August 2005 PMRs; December 2005 PMRs (noting no back or neck problems and indicating that the Veteran is obese and leads a sedentary lifestyle); March and June 2006, January and July 2007, and August 2008 PMRs (making no notation of a back or neck condition during medical consultations).  

In January 2006, X-rays revealed DJD of the lumbosacral spine.  In February 2009, the Veteran reported right-sided back pain with radicular symptoms.  An MRI revealed discal herniation at L5-S1 to the right with encroachment and multilevel central spinal stenosis, severe at the L4-L5 level where there was degenerative grade anterolisthesis of L4 on L5.  The MRI also showed severe changes at L4-5 with spinal stenosis.  In March 2009, X-rays revealed multilevel DDD and facet joint changes of the lumbar spine.  A private physician diagnosed the Veteran as having spinal stenosis with severe DJD of the lumbar spine.

Throughout 2009, the Veteran received a series of steroid injections that temporarily relieved his low back pain.  March, April, July, August, and December 2009 PMRs.  Although the Veteran reported that his symptoms were worsening in December 2009, in January 2011 a primary care physician indicated that the Veteran's symptoms had improved with injection therapy.  The Veteran reported that his low back pain had forced him to reduce his level of physical activity.  In August 2011, the Veteran continued to complain of low back pain associated with diffuse DJD and in September 2011 he received an injection of the right S1 nerve root.

In January 2012, the Veteran had an MRI of the cervical spine after he reported some paresthesias with his right arm.  The MRI showed advanced DDD and mild to moderate degenerative facet disease, which resulted in moderate to significant central canal stenosis.  The MRI also revealed, multilevel bilateral neural foraminal narrowing at C3-C7.  An MRI of the lumbar spine performed in the same month (January 2012), revealed moderate degenerative disease with no evidence of any central canal stenosis or definite nerve root impingement.  The Veteran continued to report low back and neck pain with reduced ranges in motion through June 2012.  In a letter dated same month, the Veteran's chiropractor, Dr. Donohue, stated that he had treated the Veteran for neck and back problems beginning in approximately 1979 and that the Veteran "had problems for years with this condition."

The March 2013 VA examiner diagnosed the Veteran as having lumbar spondylolisthesis with radiculopathy and advanced DJD of the cervical spine.  She opined that both disabilities were less likely than not incurred in or caused by an in-service injury or event.  The examiner noted that the Veteran did not recall having any treatment for neck and/or low back problems in service and that the earliest the Veteran received treatment for his current disabilities was in 1971.  She also noted that medical evidence shows that the Veteran first received medical treatment for neck and back problems in 1979 and that he did not report a previous spinal injury when, in 1989, he was examined in connection with a workplace back injury.  The examiner emphasized that the Veteran's neck and back problems did not onset for many years after separation and that he had an interceding/intervening work-related injury.  She concluded that the degenerative changes in the Veteran's cervical spine are likely age related.

VA medical records from May 2013 show a diagnosis of and treatment for coronary artery disease.  In April 2013, the Veteran underwent cardiac catheterization with stent placement and recovered well from the surgery.  May 2013 VAMRs.

The July 2013 VA examiner reviewed the Veteran's claims file and self-reported medical history.  He noted that the Veteran's neck and back symptoms had worsened in the 12 months prior to the examination, but that his pain levels remained low.  In addition, the examiner performed diagnostic imaging of the Veteran's neck and low back.  July 2013 VA Examination Report (revealing DDD at all levels except for C1-C2 and C2-C3, loss of the normal cervical lordosis with replacement by a mild kyphosis centered at C3-C4, and anterolisthesis of C2 on C3; revealing large degenerative marginal spurs at multiple levels of the lower thoracic spine with preserved disc space heights; revealing DDD at all levels with severe facet arthropathy at L4-L5, grade one anterolisthesis of L4 on L5, mild apex right lumbar scoliosis, and degenerative change of the sacroiliac joints).  The examiner diagnosed the Veteran as having multilevel DDD and DJD of the cervical spine.  He also diagnosed the Veteran as having DJD of the thoracic and lumbar spine and of the sacroiliac joints, DDD of the lumbosacral spine, and grade 1 anterolisthesis of L4 on L5.

The July 2013 VA examiner opined that the Veteran's neck disability is less likely than not related to active duty.  The examiner "fully acknowledg[ed]" the Veteran's in-service accident and found that his neck disability did not manifest in or within a year of service.  He noted that the Veteran's STRs document normal neck functioning and that the medical evidence does not document a neck disability until December 1991 when the Veteran received chiropractic manipulation for a diagnosis of acute cervicalgia and "significant DJD of the cervical spine."  The examiner noted that while the Veteran has a history of neck pain dating as far back as 1971, he first received treatment for neck pain in 1979 and that his current neck disability is most likely caused by aging and an active lifestyle.

The July 2013 VA examiner also opined that the Veteran's low back disability is less likely than not related to active duty.  He noted that the Veteran injured his back in service but that his symptoms did not manifest in or within a year of service.  The examiner observed that the Veteran's STRs were negative for any neck or back problems upon separation from service and that the Veteran first presented with a back disability in 1989 after he injured himself in a work-related accident.  The examiner also noted that the Veteran's wife stated that the Veteran was first treated for back pain in 1971 and that the medical evidence indicates that the Veteran's back disorder relates to age and physical exertion.

In September 2013, the VA examiner who performed the July 2013 examination opined that the Veteran's neck and back disabilities did not relate to his service-connected left knee disability.  The examiner explained that during the July 2013 VA examination, the Veteran exhibited a normal weightbearing arch and did not manifest a pelvic tilt or shift in center of gravity during ambulation as a way of shifting stressful forces from the left lower extremity to the low back or upper back/neck.  The examiner concluded that the Veteran's service-connected left knee disability did not cause or aggravate his current neck and/or back disabilities.

In December 2013, the Veteran presented with chronic low back pain with radiation of right lower quadrant area and right hip area.

In January 2014, x-ray evidence of the lumbar spine revealed advanced spondylotic change in the lumbar spine with lumbar curve convex right and advanced facet arthritis most prominently seen at L4-L5.  In February 2014, a CT scan of the Veteran's lumbar spine revealed partial sacralization of L5 with multilevel degenerative endplate changes, sclerosis and vacuum phenomenon resulting in moderate to severe spinal canal and moderate to severe bilateral neural foraminal stenosis.  The CT scan also revealed bulky anterior osteophytes at L4-L5.  In the same month (February 2014), the Veteran reported having low back pain and was diagnosed as having DDD and spinal stenosis with pseudoclaudication of the lumbar spine, and grade 1 anterior listhesis of L4 on L5.  In April 2014, the Veteran was discharged from hospital after a successful low back surgery (i.e., laminectomy and right iliac crest bone graft a L5-S1).  

In addition to the medical evidence, the Board has considered the Veteran's statements regarding the etiology of his neck and low back disabilities.  At the June 2012 hearing, the Veteran testified that he received treatment for his neck and back disabilities from a private chiropractor, Dr. Donohue, about five or six years after service (i.e., in the late 1960s).  He also testified that Dr. Donohue  had destroyed these records and that they were therefore unavailable.  The Veteran stated that he had experienced neck and back problems prior to seeing Dr. Donohue in the late 1960s and that his neck/back pain predated his on-the-job injury in 1989.  The Veteran also stated that two of his chiropractors-Dr. Tenold and Dr. Tozer-informed him that he had damage at the top of his shoulders that may have resulted from an old injury.

In August 2012, the Veteran explained that although his neck and back pain increases after periods of physical excursion, these increases constitute exacerbations of his service-related neck and back disabilities rather than discrete, intercurrent injuries.  In the same month (August 2012), the Veteran stated that his service-connected left knee disability aggravated his back disabilities.  In January 2014, the Veteran reported that his back pain had worsened over the last year and that he has had back pain since the 1960s.  See January 2014 PMRs.

Although the Veteran is competent to report symptoms such as neck and back pain and swelling, his assertions that his neck and back symptoms have persisted since service are outweighed by the contemporaneous lay and medical evidence.  38 C.F.R. 3.159(a) (2014); see Layno, 6 Vet. App. at 470-71, Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Veteran's June 1962 Report of Medical Examination found no abnormalities associated with his back and/or neck at separation.  Similarly, the Veteran denied any arthritis or joint problems at separation from service except for swelling in his left knee; he did not indicate that he had any neck and/or back pain.  June 1962 Report of Medical History.  

The Veteran's separation examination and report of medical history constitute probative evidence that he did not experience neck and/or back pain during service.  The Report of Medical Examination Report was performed to ascertain the Veteran's state of physical health and is equivalent to statements of diagnosis and/or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  Similarly, the 1962 Report of Medical History constitutes a complete assessment of the Veteran's medical problems at separation from service.  See AZ v. Shinseki, 731 F. 3d 1303, 1315 (Fed. Cir. 2013) (finding that the absence of an entry in a record may be considered evidence that a fact did not occur if the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in the STRs can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the STRs are complete "in relevant part," and there is competent evidence that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred").  Thus, the Veteran's Reports of Medical Examination and History weigh against a continuity of symptomatology between service and the Veteran's current neck and back disabilities.

In June 1989, the Veteran denied ever injuring his low back prior to his work-related back injury.  See June 1989 Workman's Compensation Questionnaire.  In May 2003, he informed his private chiropractor that he had had low back pain with problems on and off for the past few months and denied any trauma to his back.  In March 2009, the Veteran informed another private physician that he "injured his back originally over 15 years ago when he stepped off of a loader at work and twisted his back."  March 2009 PMRs.

The Veteran's June 1989, May 2003, and March 2009 reports of medical history also constitute probative evidence that the Veteran's neck and back pain did not manifest for several years after service.  The reports were made in the furtherance of the Veteran's medical care and provide a complete history of his neck and back problems.  See Rucker, 10 Vet. App. at 73; see also LILLY'S, 2nd Ed. (1987), pp. 245-46.  Further, contemporaneous evidence has greater probative value than history as reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Thus, the Veteran's contemporary reports of medical history weigh against his later assertions that his neck and back problems have been ongoing since service.

The credibility of the Veteran's assertions regarding his early medical treatment are further undermined by medical and lay evidence that suggests that his assertions are inaccurate.  In June 2012, Witness K.M. testified that, according to the Veteran's wife, the Veteran was not treated for his neck/back disabilities in the 1960s and that he began treatment for these disabilities in approximately 1971.  Similarly, in June 2012 Dr. Donohue reported that he began treating the Veteran in 1979 and not, as the Veteran alleged, in the 1960s.  In addition, the medical evidence shows that: the Veteran was first treated for back/neck pain in 1985; his symptoms were relieved by physical therapy for significant periods between June 2005 and August 2008 (and to have manifested after strenuous physical exercise); and he denied back pain in June 2009 and in January 2012 reported that his neck pain had manifested two weeks prior.  Thus, taken as a whole the lay evidence, to include the Veteran's own statements, and medical evidence indicates that the Veteran's symptoms have not been continuous since his in-service injury.

The Board has also considered the Veteran's allegation that the July 2013 VA is inadequate in the context of his assertion that his current neck and back disabilities were caused by service.  See October 2013 Notice of Disagreement (alleging that the July 2013 VA examiner's opinion is inadequate).  The Veteran, through his representative, alleges that the July 2013 VA examiner rejected the Veteran's assertions that he was treated for neck/back problems in the 1960s because the medical evidence failed to show that this treatment occurred-i.e., the examiner improperly relied on the absence of medical treatment records to discredit the Veteran's lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence of record, but that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  

The July 2013 VA examiner based his opinion on several factors, to include the absence of medical treatment records.  He "fully acknowledg[ed]" the Veteran's in-service accident and found that the lay evidence suggested that the Veteran's neck and back disabilities first manifested in 1971.  See July 2013 VA Examination Report ("There is no medical basis to doubt the history provided by the veteran on this incident where a tree branch struck him in the head while in active duty status.").  He also noted that the Veteran's examining officer did not identify any neck and/or back problems on separation from service and that the medical evidence suggests that the Veteran first received treatment for neck/back problems in 1979.  The examiner observed that the Veteran first presented with a back disability in December 1989-after he injured his back at work in June 1989-and that the first radiographic images of the Veteran's thoracolumbar spine date from May 2005.  The examiner also observed that the Veteran was first diagnosed as having a neck disability in December 1991 and that the first available radiographic images of the Veteran's cervical spine date from January 2012.  In addition, the examiner attributed the Veteran's neck and back problems to aging and an active lifestyle.  Thus, the VA examiner's negative opinion is based on lay and medical evidence, to include contradictory lay statements regarding the onset of the Veteran's neck and back symptoms, and on his medical knowledge (i.e., identifying age an active lifestyle as the causes of the Veteran's neck and back problems), and does not find the Veteran's reports of ongoing neck and back pain not credible based on the absence of evidence alone.

Moreover, the Board's determination that the Veteran's reports of neck and back pain since service are not credible establishes that the Veteran's current disabilities did not manifest for several years after service.  In this respect, the VA examiner's opinion is based not on the absence of evidence but on the absence of a neck and/or back disability during the 1960s.  See Monzingo, 26 Vet. App. at 105 (finding no requirement that a medical examiner comment on every favorable piece of evidence).

The July 2013 VA examination report, in combination with the September 2013 addendum opinion, constitutes highly probative evidence that weighs against service connection for a neck disability and back disability, to include as secondary to a service-connected left knee disability.  The examination was conducted by a medical professional who reviewed the Veteran's claims file, provided a detailed summary of the Veteran's medical history, examined the Veteran, performed additional diagnostic testing, and provided a clear explanation for his opinions.  In addition, the VA examiner's opinion that the Veteran's current neck and back disabilities do not relate to service-either due to a continuity of symptomatology or a nexus between the Veteran's in-service accident and his current disabilities-aligns with the March 2013 VA examiner's opinion.  Thus, the July 2013 VA Medical Examination weighs against finding that the Veteran's neck and back disabilities relate to service.

Further, the Veteran is not competent to determine whether his current neck and back disabilities relate to service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Veteran's neck and back disabilities were caused or aggravated by service-connected or by his service-connected left knee disability is a medically complex determination that cannot be made based on lay observation alone.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran, as a lay person, does not have the appropriate medical training and experience, his assertion that his neck and back disabilities relate to service and/or to his service-connected left knee disability is not competent evidence.  See December 2003 PMRs (noting that the Veteran suggested that his low back pain was due to gallstones-not to his in-service accident-and that the suggestion was erroneous).  Thus, the Veteran's statements are outweighed by the July 2013 VA examiner's opinion (and September 2013 addendum opinion), which was rendered by a medical professional.


The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to service connection for a neck disability and a back disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Entitlement to service connection for a neck disability, to include as secondary to a service-connected left knee disability, is denied.

Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


